UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number: 002-95626-D SIONIX CORPORATION (Exact name of registrant as specified in its charter) Nevada 87-0428526 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 2801 Ocean Park Blvd., Suite 339 Santa Monica, California (Address of principal executive offices) (Zip Code) Issuer’s telephone number (847) 235-4566 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yes þ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 17, 2010 the number of shares of the registrant’s classes of common stock outstanding was 177,372,055. Table of Contents PARTI - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Balance Sheets (Unaudited) as of June 30, 2010 and September 30, 2009 3 Statements of Income (Unaudited) for the three and nine months ended June 30, 2010 and2009 4 Statements of Cash Flows (Unaudited) for the nine months ended June 30, 2010 and 2009 5 Notes to Unaudited Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PARTII- OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Reserved 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 2 PART I, ITEM 1.FINANCIAL STATEMENTS. Sionix Corporation Condensed Balance Sheets (Unaudited) June 30, September 30, ASSETS Current assets Cash and cash equivalents $ $ Other receivable $ Inventory Other current assets Total current assets Non-current assets: Property and equipment, net Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities Accounts payable $ $ Accrued expenses Customer deposits - Liquidated damages liability Notes payable - related parties Short-term promissory notes payable - Convertible notes, net of discount of $78,774 and $0 respectively 10% subordinated convertible notes Warrant and option liability - Beneficial conversion liability - Shares to be issued Total current liabilities Stockholders' deficit Preferred stock, $0.001 par value, 10,000,000 shares authorized at June 30, 2010 - - Common stock, $0.001 par value (600,000,000 and 150,000,000 shares authorized at June 30, 2010 and September 30, 2009, respectively; 164,079,129 shares issued and outstanding at June 30, 2010; 148,795,946 shares issued and 148,314,046 shares outstanding at September 30, 2009) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders'deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 3 Sionix Corporation Condensed Statements of Operations (Unaudited) Three Months Ended June 30, Nine Months Ended June 30, Net revenues $
